Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 41, “inerconnect” has been changed to - -interconnect- - to correct for a typographical error.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the prior action, the claimed combination of claim 21 is calling for a prefabricated plastic sliding element that then has an electrical functional circuit applied thereto via additive manufacturing.  This combination requires a prefabricated plastic sliding/bearing element and then the application of the circuit that has only features that can be made by additive manufacturing.  The closest prior art of record to this inventive concept is US PGPub 2016/0208849, however the plastic sliding component (106) is made in two parts (106A and 106B) with the circuity 108 therebetween, thus the sliding element is not prefabricated and then the circuity applied but rather part of the sliding element is first prefabricated, the circuit applied, and then the second part is fabricated, this does not result in the same structure that is required by the steps of the claim which would be circuity applied to the outer or exposed surface of the preformed sliding element.  US PGPub 2019/0145462 is also similar however the functional circuit in this case includes additional features that would not be possible to make via additive manufacturing and thus the reference would teach away from making the functional circuit as a whole as claimed from an additive manufacturing process.  The combination requires the circuit to be applied to a preformed sliding part with the circuit as a whole being made by additive manufacturing which would require a circuit component on the preformed part that does not include any transmitters or RFID tags as these cannot be made solely by additive manufacturing.
In the remarks filed Applicant responded to these reasons for allowability by stating that claim 21 “does not” preclude the possibility that the “formed part” can have transmitters or RFID.  The above reason is not stating that the formed part can’t have other features however the functional circuit portion cannot.  In other words based on the claim construction the functional circuit of the sliding element cannot have any parts that cannot be made/applied by additive manufacturing, other parts of the device that are not part of the functional circuit of the sliding element can include transmitters or RFIDs.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656